Title: To George Washington from Gardoqui, 1 January 1786
From: Gardoqui, Diego Maria de
To: Washington, George



Sir
New york 1st Jany 1786.

There is I beleive few foreigners who can boast of being your sincere admirers at so early a period as myself, haveing by a variety of circumstances of my private life been well inform’d of the transactions on this Continent. Beleive me Sir that the more I hear’d, the best I wish’d you, but as the world has done due justice to your great meritt & I Know that I am not capable of saying enough on such a deserving Subjectt, I must leave this happy work to better pens, assuring you that your confering me your esteem & freindship will give me the highest satisfaction.
Your obliging Invitation by Mr Rendon’s letter in case I shou’d visitt the Southern States, is a Kindness that I shall never forgett & I own candly that shou’d my circunstances permitt me to make such a escurssion it will be principaly for the honour of waiting upon you & that of haveing your personal acquaintance, but in the mean time I must beg the favour of your correspondence & of your advise in whatever may tend to the wellfare & happyness of this Country & that of the King my Master, being the sole view of my hearty wishes.
Tellez arriv’d safe here & I have already provided a passage for him. I am glad that he had the luck to carry the animal safe & that his beheaviour in his line was proper.

Your letter to my freind Mr Carmiachael shall be carefully forwarded, & permitt me to add before I conclude that your real great character & the advise of many of your freinds has induced me to avoid all treatment & to address myself in this freindly stile which hope will be agreable, persuaded of the unfeigned respectt & affection with which I have the honour to subscrive Sir your most obedt humble Servt

James Gardoqui

